 

 

Case 2:12-cv-06384-A.]N Document 50 Filed 10/09/18 Page 1 of 5

Getnick & Getnick LLP
Counsellors at Law
521 Fifth Avenue
33rd Floor
Ne\>v York, NY 10175

(212) 376-5666 (Telephone)
(212) 292-3942 (relefax)
e-mail: mfmerty@getnicklaw.com
Www.getnicldaw.com

October 9, 2018
Hon. Alison J. Nathan
United States District Judge
United States District Court
Southern District of NeW York,

40 Foley Square, Room 2102
New York, NeW York 10007

Re: United States and States ex. rel. Paez v. Landauer Metropolitan, Inc. et al.,

12 Civ. 6384 §AJNL

Status Letter and Motion to Approve Settlement Agreements

Dear Judge Nathan:

This firm represents Plaintiff/Relator George Paez (“Relator”) in the above-referenced
action. On May 14, 2014, your Honor (i) granted Relator’s first motion to stay proceedings as to
the allegations in the Complaint other than those on Which the United States has intervened,1 in
light of Defendant Landauer Metropolitan, Inc.’s, and its affiliates’ (collectively,
“Defendant/Debtor”) Chapter ll Bankruptcy case pending in the United States Bankruptcy
Court for the District of Delaware, and (ii) ordered Relator to submit semi-annual letters as to the
status of the Defendant/Debtor’s bankruptcy proceeding2 Since that time your Honor has

granted several subsequent Relator motions for the matter to stay on suspense during the

 

1 On February 7, 2014, the Court issued an order that stayed this action with respect to the claims on which the
United States intervened (Docket No. 7).
2 Docket No. 15

 

 

Case 2:12-cv-06384-A.]N Document 50 Filed 10/09/18 Page 2 of 5

Hon. Alison J. Nathan
October 9, 2018
Page 2 of 5

pendency of that Chapter 11 Bankruptcy case, and the Relator has submitted scmi-annual letters
regarding the status of the bankruptcy proceeding as ordered by the Court on the granting of each
motion. On April 24, 2018 Relator filed the eighth status report with the Court.3 On April 24,
2018 the Court granted Relator’s unopposed request that this matter remain on suspense, and
ordered Relator to submit the next semi-annual letter regarding the status of the bankruptcy
proceeding on or before October 24, 2018.4 Pursuant to that Order, we are writing to update the
Court on the status of the Defendant/Debtor’s bankruptcy matter, and to request that your Honor
grant our motion to approve the stipulation and order of settlement and release agreements
between the Relator and the United States, New York and Massachusetts (“FCA Settlement

Agreements”), each of which is attached hereto.
BANKRUPTCY CASE BACKGROUND

Defendant/Debtor filed petitions under Chapter ll of the Bankruptcy Code with the
United States Bankruptcy Court for the District of Delaware on August 16, 2013.5 On March 13,
2014, Defendant/Debtor filed the Joint Plan of Lz'quidaz‘ion of LMI Legacy Hola'z`ngs lnc. and lrs
Debtor Ajj*ilz`ates Pursuant to Chapter 11 of the Bankruptcy Code, and the Dz`sclosure Statement
for the Joint Plan of Liquidatz'on ofLM] Legacy Hola’z'ngs Inc. and Its Debtor Ajjiliates Pursuant

~ to Chapter ] 1 of the Bankruptcy Code. The Disclosure Statement was approved, and the Plan of

 

3 Docket No. 46

4 Docket No. 48

5 The case caption in Defendants’ bankruptcy matter originally changed from In re Landauer Healthcare Hola’z'ngs,
Inc., et. al. to ln re: LMI LEGACY HULD]NGS, INC., et al. On December 1, 2015, the Bankruptcy Court ordered
the Subsidiaries’ cases to be closed (Case Numbers 13-12099 through 13-12105) and that any remaining matters
pertaining to the Debtors that remain open after the date of the Order (e.g., motions, contested matters and adversary
proceedings) or that are opened after that date, be administered under the remaining case of LMI Legacy Holdings,
Inc., Case No. 13-12098 (CSS). [Docket no. 1103].

 

Case 2:12-cv-06384-A.]N Document 50 Filed 10/09/18 Page 3 of 5

Hon. Alison J. Nathan
October 9, 2018
Page 3 of 5

Liquidation (“Plan”) was confirmed,6 by the Bankruptcy Court on April 28, 2014. The Plan
became effective on l\/Iay 1, 2014. On April 6, 2016, the GUC Trustee filed the Second Omnibus
Objecz‘ion to False Claims Acl Claims [Suhstantive] (“Objection”).7 This Objection pertains to
claims filed by the United States of America, the State of New York, and the Commonwealth of
Massachusetts, arising from the above captioned Qui Tam False Claims Act case the Relator
filed with this Court. The GUC Trustee claimed, among other things, that the False Claims Act
(“FCA”) Claims filed in the Bankruptcy Court case by the United States of America, New York
and Massachusetts, seek to recover penalty claims that are disallowed under the Plan of
Liquidation, and furthermore, that several of the FCA Claims are duplicative The GUC Trustee
was seeking an order from the Bankruptcy Court disallowing and reducing penalty and treble
damage portions of the FCA Claims and disallowing and expunging duplicate FCA Claims. On
April 16, 2018, the GUC Trustee filed the Eighth Motion of the LMI GUC Trustee T 0 Extend The
Deadline To Ubject T 0 Claims,8 seeking an extension date of October 12, 2018. As part of the
basis for his application, the GUC Trustee stated “ . . . the GUC Trustee filed the False Claims
Objection seeking disallowance of approximately $160 million in claimed penalties and treble
damages relating to certain false claims act claims. The False Claims Objection remains pending
and the parties are currently engaged in discussions regarding a potential resolution of that
Objection.” The GUC Trustee also filed on April 16, 2018 the Tenth Motion of the LMI GUC
Trustee for an Order extending the period within which the LM] GUC Trustee may remove

Acn'ons Pursuant to 28 U.S.C. §]452 and Federal Rules of Backraptcy Procedure 9006 and

 

6 The Plan and the Disclosure Statement each underwent revisions prior to confirmation and approval.
7 Docket No. 1139
8 Docket No. 1260

 

Case 2:12-cv-06384-A.]N Document 50 Filed 10/09/18 Page 4 of 5

Hon. Alison J. Nathan
October 9, 2018
Page 4 of 5

902 7, seeking an extension date of October 12, 2018.9
NEW INFORMATIGN SINCE LAST STATUS REPORT

Relator, the United States of America, the State of New York and the Commonwealth of`

Massachusetts, each have entered into settlement agreements with the GUC Trustee to resolve
their respective claims that were filed in the bankruptcy case, and those agreements were
approved by order of the Bankruptcy Court on September 4, 2018.10 As part of those agreements,
the Relator, the United States, New York and Massachusetts will file papers with this Court to
dismiss the Quz' Tarn False Claims Act action. The parties will be filing those dismissal papers in

the near future.

RELATOR REOUESTS THAT THE COURT APPROVE THE SETTLEMENT
AGREEMENTS BETWEEN RELATOR AND THE UNITED STATES, NEW YC)RK AND

MASSACHUSETTS

Relator has entered into the FCA Settlement Agreements with the United States, the State
of New York, and the Commonwealth of Massachusetts in connection with this Qui Tam False
Claims Act case. Relator believes that the FCA Settlement Agreements are fair, adequate and
reasonable and hereby moves the Court f`or an Order approving each of these FCA Settlement
Agreements, Which are attached to this letter motion, and which have been signed by the relevant

parties.

We have conferred with counsel representing the United States of America, the State of

New York, and the Commonwealth of Massachusetts, and each consents to Relator’s request

 

9 Docket No. 1261
1° Docket No. 1278

 

 

Case 2:12-cv-06384-A.]N Document 50 Filed 10/09/18 Page 5 of 5

Hon. Alison J. Nathan
October 9, 2018
Page 5 of 5

that these Settlement Agreements be approved 11

We thank the Court for allowing the parties the time needed to resolve the Bankruptcy
Court matter. We are happy to provide additional information and to answer any questions you
may have.

Yours truly,

GETNICK & GETNICK LLP

 

521 Fifth A nue

33“‘ Floor

New York, NY 10175

Phone: (212) 376-5666

E-mail: mfinerty@getnicklaw.com

Counselfor Qui Tam Plaintiff/Relator
George Paez

 

11 In addition to the United States, only the State of New York and the Commonwealth of Massachusetts have filed a
notice of partial intervention in this case. Connecticut, Maryland, New Hampshire, New Jersey, Rhode Island,
Virginia and the District of Columbia have decided not to intervene in this case.

 

